     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )      CRIMINAL ACTION NO.
      v.                            )         2:18cr116-MHT
                                    )              (WO)
G. FORD GILBERT,                    )
MARTIN J. CONNORS, and              )
RANDALL M. DAVIS                    )
                                    )


                              ORDER

      Defendants G. Ford Gilbert, Martin J. Connors, and

Randall M. Davis have been charged with conspiracy to

commit offenses against the United States, specifically

bribery concerning a program receiving federal funds,

in violation of 18 U.S.C. §§ 371 & 666(a), as well as

other offenses.     This matter is now before the court on

Gilbert’s and Davis’s requests for a pretrial hearing

to    determine   the   admissibility            of    coconspirators’

statements,   and   motions    in       limine    to    exclude   those

statements from trial.         Based on the submissions of

both parties as well as the record developed so far as

a whole, the court concludes that a pretrial hearing is
not necessary in this case, as demonstrated below, and

the motions are denied.

      In United States v. James, 590 F.2d 575 (5th Cir.

1979), the former Fifth Circuit Court of Appeals set

out    the     procedure     for         determining       whether         a

coconspirator statement meets the requirements of Rule

801(d)(2)(E).      (In Bronner v. Prichard, 661 F.2d 1206,

1209 (11th Cir. 1981), the Eleventh Circuit Court of

Appeals      adopted   as   binding        precedent      all     of     the

decisions of the former Fifth Circuit handed down prior

to the close of business on September 30, 1981.)                       Under

James, the government bore the burden of proving the

existence of an underlying conspiracy by “substantial”

evidence “independent of the hearsay declarations of

the    coconspirators.”           James,     590   F.2d     at     580-81

(internal      quotation    marks      omitted).          The     court’s

determination     of   whether     the    government      has    met     its

burden could be made prior to trial during a hearing

outside the presence of the jury, or a statement could

be    admitted    subject    to     the     requirement         that     the




                                   2
government will “connect it up” by the end of trial,

that is, will establish a proper foundation for the

admission of the statement.              Id. at 581-82.     But, under

James, the “preferred” order of proof was a pretrial

hearing “whenever reasonably practicable,” wherein the

trial court would assess the evidence of a conspiracy

before admitting coconspirator statements, id. at 582,

though      the   Eleventh    Circuit      has   later   re-emphasized

that such hearings are not mandatory.                 United States v.

Espino-Perez, 798 F.2d 439, 441 (11th Cir. 1986).

      The    practical    underpinnings          to   James’s   pretrial

hearing preference were significantly undermined by the

United States Supreme Court’s ruling in Bourjaily v.

United States, 483 U.S. 171 (1987).                   There, the Court

held, contrary to what was                said in James, that the

government         need      prove       the      preliminary      facts

establishing a conspiracy only by a preponderance of

the   evidence      and   that   the      statements     sought   to   be

admitted could themselves be examined as evidence of

the underlying conspiracy.               See id. at 176, 181.       Rule




                                     3
801     was       subsequently       revised       to   incorporate           the

Bourjaily         ruling,     stating:      “The     statement       must     be

considered but does not by itself establish ... the

existence of the conspiracy or participation in it.”

Fed. R. Evid. 801(d)(2).              Currently, “[f]or evidence to

be admissible under Rule 801(d)(2)(E), the government

must prove by a preponderance of the evidence these

things: (1) a conspiracy existed; (2) the conspiracy

included the declarant and the defendant against whom

the statement is offered; and (3) the statement was

made    during       the    course    and    in     furtherance          of   the

conspiracy.”         United States v. Hasner, 340 F.3d 1261,

1274 (11th Cir. 2003).

       Gilbert      and     Davis    do    not     raise     any    arguments

specific to the facts of their case, but only invoke

the    generalized         concern    that    if     this    court       forgoes

holding       a    pretrial    James       hearing,     they       may    suffer

irreversible         prejudice       at     trial.          The    government

responds that holding a James hearing is no longer the

norm in the Eleventh Circuit and that it would be more




                                       4
efficient        to    admit      the    coconspirator             statements      at

issue subject to their being connected up by the close

of   the    government’s          evidence.              This    court     routinely

handles evidentiary issues at trial and may do so by

instructing           the   jury    as        to    what        evidence    it    may

consider in relation to each defendant.

     Having considered the parties’ submissions and the

record developed thus far, the court concludes that a

James hearing is not necessary in this case, for the

court      can   adequately        address          the    moving     defendants’

evidentiary         concerns       during          the    trial    itself.        See

United States v. Sanchez, 722 F.2d 1501, 1507 (11th

Cir. 1984) (holding that a separate James hearing was

not required, and it was not error to decide the James

issue       after       the    government                had     introduced       the

statements into evidence).

                                         ***

     Accordingly,           for    the        foregoing          reasons,    it   is

ORDERED that defendant G. Ford Gilbert’s and defendant

Randall M. Davis’s motions for a pretrial hearing to




                                          5
determine admissibility of coconspirator statements and

motions   in   limine,   to   the   extent   they   concern   the

admissibility    of   coconspirator    statements    (doc.    nos.

57, 120, 121, 129, and 130), are denied.

    DONE, this the 29th day of November, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
